Case: 17-30499      Document: 00516272921         Page: 1     Date Filed: 04/08/2022




                             REVISED April 8, 2022

            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 7, 2022
                                   No. 17-30499
                                                                      Lyle W. Cayce
                                                                           Clerk
   Precious Seguin,

                                                              Plaintiff—Appellee,

                                       versus

   Remington Arms Company, L.L.C.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:14-CV-2442


   Before Owen, Chief Judge, and Dennis and Southwick, Circuit
   Judges.
   Leslie H. Southwick, Circuit Judge:
          The plaintiff seeks to impose liability on a firearm manufacturer for
   injuries said to result from a design defect. Our interpretive task is to decide
   whether a Louisiana statute permits that category of claim. We conclude that
   it does not. We REVERSE and RENDER for the defendant.
           FACTUAL AND PROCEDURAL BACKGROUND
          In October 2013, Precious Seguin was injured while she, her father, a
   brother, and a friend were tracking a wounded deer at night in the woods near
Case: 17-30499      Document: 00516272921           Page: 2   Date Filed: 04/08/2022




                                     No. 17-30499


   Loranger, Louisiana. Her father’s Remington Model 710 bolt-action rifle
   accidentally discharged and injured her. A year later, Precious Seguin and
   other family members filed suit in the United States District Court for the
   Eastern District of Louisiana.      Those plaintiffs claimed the court had
   diversity jurisdiction over the defendant manufacturer, Remington Arms
   Co., L.L.C. In our earlier opinion in this appeal, we concluded that the initial
   assertions regarding Remington’s citizenship were insufficient to sustain
   diversity jurisdiction. See Seguin v. Remington Arms Co., L.L.C., 22 F.4th
   492, 494–96 (5th Cir. 2022). The parties, though, cured this defect on appeal
   through the submission of a joint letter and Seguin’s filing of an amended
   complaint. Id. at 496.
          Early in the litigation, the district court dismissed all parties and
   claims other than Precious Seguin and her claims under the Louisiana
   Products Liability Act (“LPLA”). LA. STAT. ANN. §§ 9:2800.51–60.
   Before trial, the remaining parties stipulated to uncontested facts and filed
   cross-motions for summary judgment. In the statement of facts, the parties
   stipulated that the LPLA exclusively governs Seguin’s claims; Remington is
   a “Firearm Manufacturer” under Section 60; Seguin is a “Claimant” under
   Section 53(4); and Seguin’s only products liability claim was for a design
   defect under Section 56. The district court relied on these stipulations to
   conclude that the only question was whether Section 60(B) permitted Seguin
   to recover for a Section 56 design-defect claim against Remington. The
   district court held that Section 60(B) did permit the claim.
          The court’s reasoning started with a determination that Section 60(B)
   was ambiguous in one respect, though not in a manner directly relevant to
   whether a design-defect claim was permissible. The court also determined
   that whatever choice was made in resolving the ambiguity would lead to an
   absurd result. Ambiguity in the statutory text allowed the district court to
   consider the legislative intent and history of Section 60(B). The court



                                          2
Case: 17-30499      Document: 00516272921           Page: 3     Date Filed: 04/08/2022




                                     No. 17-30499


   concluded that there was no statutory purpose to preclude design-defect
   claims. That analysis inexorably led to a summary judgment for Seguin on
   that claim. The court dismissed the remaining claims with prejudice and
   entered final judgment for Seguin in the amount of $500,000.
          Remington timely appealed. Since the appeal was filed, there have
   been two notifications of Remington’s bankruptcy. Each of those subjected
   the appeal to an automatic stay. See 11 U.S.C. § 362. The first notice was
   filed in March 2018, informing this court that Remington had filed a
   voluntary petition in Delaware bankruptcy court. After those proceedings
   were completed and the stay was lifted, notice was given to the court in July
   2020 that Remington had filed a voluntary petition in bankruptcy court for
   the Northern District of Alabama. In March 2021, the Alabama court
   entered an order that certain tort claimants would have the right to pursue
   their litigation against Remington. Seguin, through counsel, filed a notice
   with the bankruptcy court that she elected to exercise her right to resume her
   litigation. As a result, the stay of the case before us was lifted on May 7, 2021.
   By a joint letter, counsel for each party agreed that no further briefing was
   needed, and the case was ripe for resolution.
                                  DISCUSSION
          We review summary judgment determinations de novo. See Martin v.
   Alamo Cmty. Coll. Dist., 353 F.3d 409, 412 (5th Cir. 2003). A movant is
   entitled to summary judgment “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” FED. R. CIV. P. 56(a). This case presents no factual
   disputes. It turns purely on a question of Louisiana statutory interpretation
   that neither the Louisiana Supreme Court nor any lower Louisiana court has
   answered. When faced with uncertainty about state law, one option is for the




                                           3
Case: 17-30499         Document: 00516272921              Page: 4       Date Filed: 04/08/2022




                                          No. 17-30499


   court to certify the relevant questions to that state’s highest court. 1 We
   earlier chose that option and certified to the Louisiana Supreme Court a
   question about the meaning of the statute that controls the outcome of this
   case. See Seguin, 22 F.4th at 497–98. The Louisiana Supreme Court declined
   our invitation by a 4-3 vote of the justices. Seguin v. Remington Arms Co.,
   L.L.C., 2022-CQ-00037 (La. 3/22/22), --- So. 3d ---.
           Thus, we perforce follow the other option of interpreting the statute
   ourselves, applying the state’s statutory interpretation methods to conclude
   as we believe the Louisiana Supreme Court would if it were deciding this
   case. See In re Katrina Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir.
   2007). The remainder of this opinion explains our interpretation.
   I.      The Louisiana Products Liability Act
           Our only issue is whether the district court erred when it held that
   Section 60 of the LPLA, which specifically applies to injuries resulting from
   discharge of a firearm, did not bar Seguin from bringing a claim under
   Section 56 of the LPLA, which is a general section applicable to design-defect
   claims.     The LPLA “establishes the exclusive theories of liability for
   manufacturers for damage caused by their products.” LA. STAT. ANN.
   § 9:2800.52.
           Generally, a claimant may recover from a manufacturer if:
           (1) The product is unreasonably dangerous in construction or
           composition as provided in R.S. 9:2800.55;


           1
              Louisiana Supreme Court Rule XII, § 1 permits a federal circuit court of appeals
   to certify a state law question that is determinative of an issue, when “no clear controlling
   precedents” from that court exist. The potential that the state court will not answer is
   recognized in the Rule: the Court “may, in its discretion, decline to answer the questions
   certified to it.” Id. Other courts have occasionally declined to answer our questions. See,
   e.g., Sears, Roebuck & Co. v. Learmonth, 95 So. 3d 633, 639 (Miss. 2012).




                                                4
Case: 17-30499        Document: 00516272921        Page: 5   Date Filed: 04/08/2022




                                    No. 17-30499


          (2) The product is unreasonably dangerous in design as
          provided in R.S. 9:2800.56;
          (3) The product is unreasonably dangerous because an
          adequate warning about the product has not been provided as
          provided in R.S. 9:2800.57; or
          (4) The product is unreasonably dangerous because it does not
          conform to an express warranty of the manufacturer about the
          product as provided in R.S. 9:2800.58.
   Id. § 9:2800.54.
          In 1999, the Louisiana Legislature amended the LPLA to limit
   products liability actions against firearms manufacturers, codifying that
   amendment as Section 60 of the LPLA. 1999 La. Sess. Law Serv. 1299
   (codified at § 9:2800.60). The appeal here focuses on Section 60(B):
          No firearm manufacturer or seller shall be liable for any injury,
          damage, or death resulting from any shooting injury by any
          other person unless the claimant proves and shows that such
          injury, damage, or death was proximately caused by the
          unreasonably dangerous construction or composition of the
          product as provided in R.S. 9:2800.55.
   Id. § 9:2800.60(B).
          When interpreting statutes, Louisiana courts start with the text. They
   apply “the well-established rules of statutory construction . . . to ascertain
   and enforce the intent of the statute.” See Boudreaux v. La. Dep’t of Pub.
   Safety & Corr., 2012-0239, p.4 (La. 10/16/12); 101 So. 3d 22, 26. If the text
   “is clear and unambiguous and its application does not lead to absurd
   consequences, the law shall be applied as written and no further
   interpretation may be made in search of the intent of the legislature.” LA.
   CIV. CODE art. 9. Conversely, if “the language of the law is susceptible of
   different meanings, it must be interpreted as having the meaning that best
   conforms to the purpose of the law.” LA. CIV. CODE art. 10.




                                         5
Case: 17-30499      Document: 00516272921          Page: 6    Date Filed: 04/08/2022




                                    No. 17-30499


          We add to this analysis the need to look at the entire statute; at times
   the Louisiana Supreme Court has emphasized a need to interpret one
   provision in a manner that reconciles it to the rest of an enactment:
          A statute’s meaning and intent is determined after
          consideration of the entire statute and all other statutes on the
          same subject matter, and a construction should be placed on
          the provision in question which is consistent with the express
          terms of the statute and with the obvious intent of the
          Legislature in its enactment of the statute. Where it is possible,
          the courts have a duty in the interpretation of a statute to adopt
          a construction which harmonizes and reconciles it with other
          provisions.
   ABL Mgmt. v. Bd. of Supervisors of S. Univ., 2000-0798, p.6 (La. 11/28/00);
   773 So. 2d 131, 135.
          With this guidance, we start down the interpretive path.
   II.    Section 60(B)’s plain meaning
          In an unambiguous manner, the text of Section 60(B) provides that a
   manufacturer of a firearm like Remington has liability for harm only when
   “the claimant proves and shows that such injury, damage, or death was
   proximately caused by the unreasonably dangerous construction or
   composition of the product.” La. Stat. Ann. § 9:2800.60(B). The
   parties agree to label that liability as being for a manufacturing defect. We
   left out some arguably ambiguous words that were of concern to the district
   court and which we discuss next, but what we have quoted makes clear that
   this subsection of the LPLA is limited to dangerous construction or
   composition of the firearm.
          The district court identified ambiguity in Section 60(B) based on the
   language that liability may exist “for any injury, damage, or death resulting
   from any shooting injury by any other person.” Id. In the context of Section




                                          6
Case: 17-30499      Document: 00516272921           Page: 7    Date Filed: 04/08/2022




                                     No. 17-30499


   60(B), the phrase “any other person” could mean any person other than
   (1) the firearm manufacturer or seller; (2) the claimant; or (3) both of the
   preceding categories. Here, the person who caused the shooting injury —
   Seguin’s father — did not manufacture or sell the firearm and he is not the
   claimant, so he fits all the offered interpretations of “any other person.”
          No one argues that the alleged ambiguity makes application of the
   statute difficult in this case. With respect for the district court, under our
   understanding of Louisiana interpretive principles, we do not search for
   meaning outside of the statutory text if the only ambiguity in the statute is
   irrelevant to the litigation. Remington is a firearm manufacturer, the harm to
   Seguin resulted from a shooting injury “by any other person,” and Seguin
   brings only a Section 56 design-defect claim.
          Our conclusion is that Section 60(B) unambiguously bars design-
   defect claims. Two more considerations remain. First, does the rest of that
   enactment create ambiguity in how to read the relevant section? Second, is
   there anything absurd about the interpretation in the preceding paragraph?
   III.   Consideration of the entire statute
          Seguin argues that other subsections of the 1999 firearm amendment
   to the LPLA will become superfluous if we limit Section 60(B) to
   manufacturing claims. Louisiana courts presume that words, sentences, and
   provisions in a law are not superfluous. See Guillory v. Pelican Real Est., Inc.,
   2014-1539, p.3 (La. 3/17/15); 165 So. 3d 875, 877. We “are bound, if possible,
   to give effect to all parts of a statute and to construe no sentence, clause or
   word as meaningless and surplusage if a construction giving force to, and
   preserving, all words can legitimately be found.” Id. We discuss the
   subsections said to surplusage under our reading of Section 60(B).




                                           7
Case: 17-30499      Document: 00516272921           Page: 8   Date Filed: 04/08/2022




                                     No. 17-30499


          A.     Section 60(C)
          Seguin argues that because Section 60(C) precludes claims against
   manufacturers for improper use of firearms, that part of the statute is
   superfluous if Section 60(B) had already precluded all non-Section 55
   manufacturing-defect claims against manufacturers.
          As we must, we start with the text:
          Notwithstanding any other provision of law to the contrary, no
          manufacturer or seller of a firearm who has transferred that
          firearm in compliance with federal and state law shall incur any
          liability for any action of any person who uses a firearm in a
          manner which is unlawful, negligent, or otherwise inconsistent
          with the purposes for which it was intended.
   La. Stat. Ann. § 9:2800.60(C).
          Seguin’s solution — reading Section 60(B) to allow a Section 56
   design-defect claim — does not solve Seguin’s superfluity problem. Were
   we to interpret Section 60(B) to allow Section 56 design-defect claims and
   Section 55 manufacturing-defect claims, Section 60(C)’s preclusion of
   claims against manufacturers for others’ improper use of firearms would be
   superfluous to both kinds of claims, and unnecessary for both.
          It is evident that Section 60(B) is narrower than Section 60(C).
   Section 60(B) has an actor limitation: “No firearm manufacturer or seller
   shall be liable for any injury, damage, or death resulting from any shooting
   injury by any other person” except for a Section 55 manufacturing-defect
   claim. Id. § 9:2800.60(B) (emphasis added). Section 60(C)’s comparable
   actor limitation is broader: “no manufacturer or seller of a firearm . . . shall




                                          8
Case: 17-30499      Document: 00516272921           Page: 9   Date Filed: 04/08/2022




                                     No. 17-30499


   incur any liability for any action of any person who uses a firearm” improperly.
   Id. § 9:2800.60(C) (emphasis added).
          Thus, Section 60(C) precludes claims based on conduct by a broader
   category of actors than Section 60(B). Whatever the meaning, we cannot see
   that any need to read Sections 60(B) and 60(C) together aids Seguin.
          B.     Section 60(D)
          Seguin argues that Remington’s interpretation would render Section
   60(D), which prevents a manufacturer from being liable if its firearms do not
   include some sort of safety device that is not actually required by statute,
   superfluous because it essentially is a preclusion of a specific kind of Section
   56 design-defect claim. This is the language:
          The failure of a manufacturer or seller to insure that a firearm
          has a device which would: make the firearm useable only by the
          lawful owner or authorized user of the firearm; indicate to
          users that a cartridge is in the chamber of the firearm; or
          prevent the firearm from firing if the ammunition magazine is
          removed, shall not make the firearm unreasonably dangerous,
          unless such device is required by federal or state statute or
          regulation.
   Id. § 9:2800.60(D).
          We see no unavoidable surplusage. A way to interpret this subsection
   in a manner to avoid that problem is that it constitutes a prohibition of a
   category of manufacturing-defect claims. For example, a plaintiff might
   argue that because of some manufacturing defect of a firearm, the
   manufacturer has failed to “insure that a firearm has” the specific safety
   devices. Though Section 60(B) would not prohibit such a claim, Section
   60(D) would, meaning Section 60(D) is not superfluous.
          Finally, Section 60(D) does not have an actor limitation. Thus,
   because Section 60(D) precludes claims arising from harm other than that




                                          9
Case: 17-30499     Document: 00516272921           Page: 10   Date Filed: 04/08/2022




                                    No. 17-30499


   resulting from a shooting injury caused by the subset of actors referenced in
   Section 60(B), Section 60(D) is not superfluous.
          C.     Section 60(E)
          Seguin argues that Remington’s interpretation would render Section
   60(E) superfluous because it precludes a specific kind of design-defect claim
   already precluded by Section 60(B). This is what the section provides:
          (1) For the purposes of this Chapter, the potential of a firearm
          to cause serious injury, damage, or death as a result of normal
          function does not constitute a firearm malfunction due to
          defect in design or manufacture.
          (2) A firearm may not be deemed defective in design or
          manufacture on the basis of its potential to cause serious bodily
          injury, property damage, or death when discharged legally or
          illegally.
   Id. § 9:2800.60(E).
          Like Section 60(D), Section 60(E) does not have an actor limitation,
   thereby precluding claims where the actor limitation of Section 60(B) does
   not apply, such as when the harm resulted from a shooting injury caused by
   someone outside the Section 60(B) actor subset.
          D.     Section 60(F)
          Section 60(F) protects manufacturers from certain kinds of claims of
   a failure to warn:
          Notwithstanding any provision of law to the contrary, no
          manufacturer or seller of a firearm shall incur any liability for
          failing to warn users of the risk that:
          (1) A firearm has the potential to cause serious bodily injury,
          property damage, or death when discharged legally or illegally.
          (2) An unauthorized person could gain access to the firearm.




                                         10
Case: 17-30499     Document: 00516272921           Page: 11    Date Filed: 04/08/2022




                                    No. 17-30499


          (3) A cartridge may be in the chamber of the firearm.
          (4) The firearm is capable of being fired even with the
          ammunition magazine removed.
   Id. § 9:2800.60(F).
          Yet again, we rely on the fact that this section includes no actor
   limitation. Thus, Section 60(B) does not block all failure-to-warn claims but
   only those based on harm resulting from a shooting injury by a specific actor
   subset.
          We conclude that none of the other subsections of Section 9:2800.60
   are superfluous under our reading that Section 60(B) forecloses design-
   defect claims. Even though the meaning of some of the other sections
   required analytical effort, we at least conclude that any duplication of
   meaning is not reduced by adding design-defect claims to the coverage of
   Section 60(B). In other words, Seguin’s reading of Section 60(B) would not
   resolve the superfluity that her argument would have us identify.
          We conclude with considering whether this limited meaning is absurd.
   IV.    Possible absurdity
          In Louisiana, “a court must give effect to the literal application of the
   language of a statute . . . except in the rare case where such application will
   produce absurd or unreasonable results.” Pumphrey, 2005-0979, p.14; 925
   So. 2d at 1211. We see no evidence from that state’s caselaw that a search is
   to be made for an actual explanation from the legislature. Instead, we are “to
   interpret the laws so as to give them the meaning which the lawmakers
   obviously intended them to have and not to construe them so as to give them
   absurd or ridiculous meanings.”       Savoie v. Rubin, 2001-3275, p.4 (La.
   6/21/02); 820 So. 2d 486, 488.




                                         11
Case: 17-30499       Document: 00516272921          Page: 12   Date Filed: 04/08/2022




                                     No. 17-30499


          Remington suggests that the legislature might have been fearful of
   “regulation through litigation.” That is, allowing design-defect claims to
   proceed under the circumstances set forth in Section 60(B) poses a risk that
   judges and juries could deem certain designs defective, resulting in a virtual
   prohibition of those designs in all cases and for all manufacturers. By
   contrast, manufacturing-defect claims do not present the same risk of
   regulation through litigation because they do not affect entire product lines
   or industry-wide designs.
          It is evident that the legislature sought to restrain liability. The first
   section of the 1999 amendment addressing firearms stated “that the
   Louisiana Products Liability Act was not designed to impose liability on a
   manufacturer or seller for the improper use of a properly designed and
   manufactured product,” and further, “that the manufacture and sale of
   firearms” by those who are properly licensed “is lawful activity and is not
   unreasonably dangerous.” 1999 La. Sess. Law Serv. 1299 (codified at §
   9:2800.60). We consider this legislative statement of purpose in our analysis
   of the possibility of absurdity in the manner in which we have interpreted
   Section 60(B). Of course, this introductory section as well as Section 60(E)
   both refer to design defects. We conclude that such references neither
   suggest absurdity nor create ambiguity. A somewhat broader hortatory
   statement of purpose than is realized in actual statutory language is not
   absurd, and, possibly, not even unusual.
          The plain text leads to preventing a meaningful category of potential
   claims against the manufacturers of firearms. In light of the overall focus of
   this legislation on providing a variety of protections to firearm
   manufacturers, we see no absurdity in giving these words the meaning they
   obviously have.




                                          12
Case: 17-30499   Document: 00516272921       Page: 13   Date Filed: 04/08/2022




                              No. 17-30499


         We REVERSE and RENDER judgment for Remington.




                                   13
Case: 17-30499     Document: 00516272921           Page: 14   Date Filed: 04/08/2022




                                    No. 17-30499


   James L. Dennis, Circuit Judge, dissenting:
          The Louisiana Supreme Court having denied the application for a
   certified question, the majority now reverses the district court and renders
   judgment for Remington. Because I continue to agree with the district
   court’s rationale and result in plaintiff’s favor, I continue to respectfully
   dissent for the same reasons I previously assigned. My colleagues’ majority
   opinion erroneously applies §60(B) mechanistically and robotically,
   disregarding the context of Louisiana and American products liability law,
   and reaching absurd consequences. Seguin v. Remington Arms Co., L.L.C., 22
   F.4th 492, 499 (5th Cir. 2022) (Dennis, J., dissenting).




                                         14